Citation Nr: 1700863	
Decision Date: 01/11/17    Archive Date: 01/18/17

DOCKET NO. 09-05 514	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Seattle, Washington


THE ISSUES

1. Entitlement to service connection for tinnitus.

2. Entitlement to service connection for bilateral hearing loss.


REPRESENTATION

Veteran represented by:	Veterans of Foreign Wars of the United States


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

D. Cheng, Associate Counsel
INTRODUCTION

The Veteran served on active duty from May 1965 to May 1985. 

These matters come before the Board of Veterans' Appeals (Board) on appeal from a February 2008 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Seattle, Washington. 

In April 2015, the Veteran testified at a Travel Board hearing before a Veterans Law Judge. The undersigned noted the issues on appeal and engaged in a colloquy with the Veteran toward substantiation of these claims. See Bryant v. Shinseki, 23 Vet. App. 488, 496-97 (2010). A copy of the hearing transcript is associated with the claims file.

In June 2015, the Board remanded the claims for further development. There was substantial compliance with the Board's remand directives. See Stegall v. West, 11 Vet. App. 268 (1998); Dyment v. West, 13 Vet. App. 141, 146-47 (1999).

The Board has reviewed the Veteran's Virtual VA and Veterans Benefits Management System (VBMS) e-folders and has considered any additional relevant documents.


FINDINGS OF FACT

1. After affording the Veteran the benefit of the doubt, he experienced in-service acoustic trauma.

2. The Veteran's current tinnitus began during service and has continued since separation from service.

3. After affording the Veteran the benefit of the doubt, his current tinnitus is etiologically related to his in-service noise exposure.

4. The Veteran did not have a hearing loss disability for VA purposes during service or within one year of separation from service. 

5. The Veteran's current bilateral hearing loss is not etiologically related to his military service.


CONCLUSIONS OF LAW

1. The criteria for service connection for tinnitus have been met. 38 U.S.C.A. §§ 1101, 1110, 1131, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304, 3.307, 3.309 (2016).

2. The criteria for service connection for bilateral hearing loss have not been met. 38 U.S.C.A. §§ 1101, 1110, 1131, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304, 3.307, 3.309, 3.385 (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VA has satisfied its duties under the Veteran's Claims Assistance Act of 2000 (VCAA) to notify and assist. 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.326(a) (2016). Because the Veteran's tinnitus claim is granted by this decision, any error related to the VCAA is harmless. See id.; see also Shinseki v. Sanders, 556 U.S. 396, 407 and 410 (2009).

VA's duty to notify was satisfied by a March 2007 letter. See 38 U.S.C.A. §§ 5102, 5103, 5103A; 38 C.F.R. § 3.159; see also Scott v. McDonald, 789 F.3d 1375 (Fed. Cir. 2015).

VA's duty to assist includes helping claimants to obtain service treatment records and other pertinent record. See 38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c). The claims file contains the Veteran's service treatment records, and VA and private medical records. The Veteran has not identified any outstanding records needing to be obtained. The duty to obtain relevant records is satisfied. See 38 C.F.R. § 3.159(c).

VA's duty to assist also includes providing a medical examination and/or obtaining a medical opinion when necessary to make a decision on the claim, as defined by law. See 38 U.S.C.A. § 5103A; 38 C.F.R. §§ 3.159(c)(4), 3.326(a); McLendon v. Nicholson, 20 Vet. App. 79, 83 (2006). The VA examination and/or opinion must be adequate to decide the claim. Barr v. Nicholson, 21 Vet. App. 303, 312 (2007); Monzingo v Shinseki, 26 Vet. App. 97, 107 (2012). The February 2013 VA examination report, and October 2015 and December 2015 VA medical opinions collectively provided clear explanations in support of the examiner's opinions and findings. See Monzingo, 26 Vet. App. at 107 (holding that "examination reports are adequate when, as a whole, they sufficiently inform the Board of a medical expert's judgment on a medical question and the essential rationale for that opinion"); see also Stefl v. Nicholson, 21 Vet. App. 120, 123 (2007). The VA examination and medical opinions are adequate to decide the Veteran's case.

VA has satisfied its duties to notify and assist and the Board may proceed with appellate review.

Service Connection, Generally

Service connection may be granted for a disability resulting from a disease or injury incurred in or aggravated by active military, naval, or air service. 38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a). Service connection may also be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service. 38 C.F.R. § 3.303(d). Establishing service connection generally requires (1) medical evidence of a current disability; (2) medical or, in certain circumstances, lay evidence of in-service incurrence or aggravation of a disease or injury; and (3) medical evidence of a nexus between the claimed in-service disease or injury and the present disability. Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004). 

In addition to direct service connection, service connection may also be established under 38 C.F.R. § 3.303(b) if a chronic disease or injury is shown in service, and subsequent manifestations of the same chronic disease or injury at any later date, however remote, are shown, unless clearly attributable to intercurrent causes. Tinnitus and hearing loss (organic diseases of the nervous system) are chronic conditions listed under 38 C.F.R. § 3.309(a); and thus, 38 C.F.R. § 3.303(b) is applicable. See id.; see also Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013); Fountain v. McDonald, 27 Vet. App. 258 (2015) (adding tinnitus as an "organic disease of the nervous system" to the list of disabilities explicitly recognized as "chronic" in 38 C.F.R. § 3.309(a)). Service connection may also be established for tinnitus and hearing loss based upon a legal presumption by showing that a disorder manifested itself to a degree of 10 percent disabling or more within one year from the date of separation from service. 38 U.S.C.A. § 1110; 38 C.F.R. §§ 3.307, 3.309(a). 

In deciding an appeal, the Board must analyze the credibility and probative value of the evidence, account for the evidence which it finds to be persuasive or unpersuasive, and provide the reasons for its rejection of any material favorable to the claimant. Gabrielson v. Brown, 7 Vet. App. 36, 39-40 (1994); Gilbert v. Derwinski, 1 Vet. App. 49, 57 (1990). Competency of evidence differs from weight and credibility. Competency is a legal concept determining whether testimony may be heard and considered by the trier of fact, while credibility is a factual determination going to the probative value of the evidence to be made after the evidence has been admitted. Rucker v. Brown, 10 Vet. App. 67, 74 (1997); Layno v. Brown, 6 Vet. App. 465, 469 (1994). 

When considering whether lay evidence is competent, the Board must determine, on a case-by-case basis, whether a veteran's particular disability is the type of disability for which lay evidence may be competent. Kahana v. Shinseki, 24 Vet. App. 428 (2011); see also Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007). A veteran is competent to report symptoms because this requires only personal knowledge, not medical expertise, as it comes to him through his senses. See Layno, 6 Vet. App. at 469. Lay testimony is competent to establish the presence of observable symptomatology, where the determination is not medical in nature and is capable of lay observation. Barr, 21 Vet. App. at 311. Lay evidence may establish a diagnosis of a simple medical condition, a contemporaneous medical diagnosis, or symptoms that later support a diagnosis by a medical professional. Jandreau, 492 F.3d at 1377. 

When all the evidence is assembled, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with a veteran prevailing in either event, or whether a preponderance of the evidence is against a claim, in which case, the claim is denied. 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102. 

Tinnitus

The Veteran contends that service connection for tinnitus is warranted because it was caused by his in-service exposure to noise hazards from proximity to aircraft and combat.

The Veteran has tinnitus, or ringing in the ears, disability. During the April 2015 Board hearing, the Veteran testified that he has ringing in his ears. In addition, a September 2015 private medical record showed that the Veteran has ringing in the ears. There is no medical test for tinnitus; thus, evidence of tinnitus symptoms is highly subjective. Tinnitus is a condition capable of lay observation and diagnosis; therefore, the Veteran is competent to report that he has tinnitus. See Charles v. Principi, 16 Vet. App. 370, 374 (2002). Accordingly, the first element of service connection is met. 

The Veteran was exposed to in-service acoustic trauma. The Veteran's Report of Separation from the Armed Forces (DD-214) indicates that while in the Air Force, the Veteran was a weather technician for seven years, an avionic communication technician for six years, an aircraft communication technician for five years and nine months, and an aircraft radio repairman for nine months. The Veteran's service treatment records from April 1966 and October 1968 indicate that he was exposed to aircraft engine noise on the flight line without the use of ear protection. A November 1970 service treatment record reflects that the Veteran was also exposed to aircraft noise on the flight line and hanger shop. 

In a February 2007 statement, the Veteran reported his daily exposure to aircraft noise and to combat noise that he sustained during the Tet Offensive. Specifically, during the April 2015 Board hearing, the Veteran testified that he worked near a flight line and that he sustained acoustic trauma from hostile fire almost every other night once the Tet Offensive began

Although the Veteran's service treatment records, including his separation examination, do not show symptoms of or complaints for tinnitus, there is ample indication that he was exposed to acoustic trauma in service due to his Military Occupational Specialty (MOS) in the Air Force. The Veteran's statements about his experiences are credible and consistent with the places, types, and circumstances of his service. See 38 U.S.C.A. § 1154(a) (West 2014). 

The evidence supports a link, or nexus, between the Veteran's current tinnitus and his in-service acoustic trauma. The February 2013 VA examiner opined that the Veteran's tinnitus was less likely than not caused by or a result of military noise exposure. The VA examiner also noted that the service exit examination revealed grossly normal hearing bilaterally and that there was no evidence of acoustic trauma during the Veteran's active duty service. 

However, the examiner's opinion is contradicted by the evidence of the Veteran's  exposure to acoustic trauma and the Veteran's experiences in Vietnam. Furthermore, there is no indication that the February 2013 VA examiner considered the Veteran's statements of continuous tinnitus symptoms since service. Accordingly, the probative value of the February 2013 VA examiner's opinion on tinnitus is diminished as it does not consider all the relevant evidence that the Board has found to be credible. See Reonal v. Brown, 5 Vet. App. 458, 460-61 (1993) (holding that medical opinions based on incomplete or inaccurate factual premises are not probative); Dalton v. Nicholson, 21 Vet. App. 23 (2007); Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008). 

The February 2013 VA examination report indicates that the Veteran reported having constant tinnitus for approximately the past 30 years. In addition, during the April 2015 Board hearing, the Veteran testified that he has had ringing or buzzing in his ears since approximately 1985. The Veteran's consistent, credible lay contentions of tinnitus symptoms as beginning during service and continuing since service separation tend to show that his current tinnitus disability was incurred coincident with active service. See 38 C.F.R. §§ 3.303(a), 3.309. 

For these reasons, and resolving reasonable doubt in favor of the Veteran, the Board finds that the criteria for service connection for tinnitus have been met. See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102, Gilbert, 1 Vet. App. at 49.

Bilateral Hearing Loss

The Veteran also contends that service connection for bilateral hearing loss is warranted because it was caused by his in-service exposure to acoustic trauma, including proximity to aircraft and combat. 

Specific to claims for service connection, impaired hearing is considered a disability for VA purposes when the auditory threshold in any of the frequencies of 500, 1,000, 2,000, 3,000, or 4,000 Hertz is 40 decibels or greater; or when the auditory thresholds for at least three of these frequencies are 26 or greater; or when speech recognition scores using the Maryland CNC Test are less than 94 percent. 38 C.F.R. § 3.385. In evaluating claims of service connection for hearing loss, it is observed that the threshold for normal hearing is from zero to 20 decibels, with higher threshold levels indicating some degree of hearing loss. Hensley v. Brown, 5 Vet. App. 155, 157 (1993).

The Veteran has a current bilateral hearing loss disability for VA purposes. In February 2013, the Veteran underwent a VA audiological examination which showed that the Veteran's puretone thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
30
45
65
75
70
LEFT
55
65
75
75
80

Following this examination, the VA examiner diagnosed the Veteran with sensorineural hearing loss in both ears. Furthermore, a March 2014 letter from a private medical doctor stated that the Veteran has had progressive hearing loss in both ears and currently has moderately severe binaural losses. Therefore, the evidence shows that the Veteran has a current bilateral hearing loss disability. Accordingly, the first element of service connection is met.

As discussed above, the Veteran was exposed to in-service acoustic trauma and given the Veteran's credible and consistent statements, the Board has recognized the Veteran's noise exposure. See 38 U.S.C.A. § 1154(a). Affording the Veteran the benefit of the doubt, the second element of service connection is met. 

The Veteran has met the first two elements of service connection, that fact notwithstanding, however, the Board finds that service connection for bilateral hearing loss is not warranted. 

In the Veteran's April 1965 service entrance examination, the Veteran denied hearing loss or trouble and the clinical evaluation showed that his ears were normal. The audiological examination showed that the Veteran's puretone thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
-5 (10)
-5 (5)
-5 (5)
-5 (5)
-5 (0)
LEFT
15 (30)
5 (15)
-5 (5)
-5 (5)
-5 (0)

Prior to November 1966, audiometric results were reported in standards set forth by the American Standards Association (ASA). Since November 1, 1966, those standards have been set by the International Standards Organization (ISO)-American National Standards Institute (ANSI). The pre-November 1966 induction audiogram and service treatment records are usually assumed to reflect ASA standards; thus, the Board has converted the ASA standards into ISO standards, as reflected in the parentheses above. 

In a May 1967 service treatment record, the Veteran denied hearing loss and ear trouble. In a October 1968 service treatment record, the Veteran also denied hearing loss and ear trouble. The medical professional estimated the Veteran's hearing as "good." The audiological examination showed that the Veteran's puretone thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
5
5
5
10
0
LEFT
5
10
5
10
5

A November 1970 service treatment record indicates that following an audiological examination, the medical professional estimated the Veteran's hearing as "good." The audiological examination showed that the Veteran's puretone thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
10
0
5
0
0
LEFT
15
15
5
0
15

In a December 1973 service treatment record, the Veteran denied hearing loss and ear trouble. Furthermore, the Veteran was assigned a "1" rating assessing hearing under the PULHES profile system, indicating that the Veteran's hearing was in a high level of fitness. See Odiorne v. Principi, 3 Vet. App. 456, 457 (1992) (observing that the "PULHES" profile reflects the overall physical and psychiatric condition of the veteran's capacity and stamina ("P"); upper extremities ("U"); lower extremities ("L"); hearing ("H"); eyes ("E") and psychiatric condition ("S"); assessed on a scale of 1 (high level of fitness) to 4 (a medical condition or physical defect which is below the level of medical fitness for retention in the military service)). The audiological examination showed that the Veteran's puretone thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
10
10
10
15
15
LEFT
10
10
10
15
15

According to a February 1977 service treatment record, the Veteran's ears were inspected and his tympanic membranes were gray, shiny, and motive and therefore normal. In a February 1984 service treatment record, the Veteran also denied hearing loss and ear trouble. In the October 1984 service exit examination, the Veteran was assigned a "1" rating assessing hearing under the PULHES profile system, indicating that the Veteran's hearing was in a high level of fitness. See id. The Veteran underwent an audiological examination which showed that his puretone thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
10
5
0
0
5
LEFT
10
10
10
10
10

The Veteran's service treatment records show that he not have a hearing loss disability for VA purposes during his time in service. 38 C.F.R. § 3.385.

The Veteran first complained of bilateral hearing loss about 12 years after service. In his March 1997 VA application for service-connected compensation, he stated that he had gradual, severe hearing loss since about 1983. During the April 2015 Board hearing, the Veteran testified that he first noticed hearing problems around the general time period of 1990; between 1985 to 1990. In a June 1997 VA examination, the examiner noted that the Veteran complains of decreased hearing for the past five to six years. In a June 2001 VA medical treatment record, the physician noted that the Veteran complained about hearing loss and that it had been present for about 10 years. The physician noted that it was obvious that the Veteran does have a mild to moderate hearing loss and the impression was a bilateral sensorineural hearing loss. The August 2001 VA medical treatment record indicates that the Veteran underwent an audiological examination, which revealed asymmetrical, bilateral sensorineural hearing loss. 

Given the lack of complaints or symptoms of hearing loss in service, the Veteran's initial complaint of hearing loss approximately 12 years after separation from service, and his statements in the June 1997 and June 2001 VA treatment records that the disorder manifested approximately in the early 1990s, the Board finds that the Veteran's bilateral hearing loss did not manifested to a degree of 10 percent or greater within one year following his active duty discharge in May 1985. 38 U.S.C.A. §§ 1110, 1112 (West 2014); 38 C.F.R. §§ 3.307, 3.309. Accordingly, bilateral hearing loss was not shown during service and there is no evidence of any continuity of related symptomatology after service. 

Nonetheless, the Board has considered whether the Veteran's current hearing loss is etiologically related to his military service, to include his exposure to acoustic trauma. The claims file includes many VA medical records that discuss the treatment and diagnosis of the Veteran's bilateral hearing loss, but not its etiology or relationship to his military service. However, the claims file does contain opinions regarding the etiology of the current disorder from two medical professionals; a private medical doctor and a VA examiner, a licensed audiologist. The February 2013 VA medical examiner opined that the Veteran's hearing loss is less likely than not caused by or a result of an event in military service. Her rationale was that the Veteran's hearing loss was clinically normal at separation and that there is no scientific evidence to support a nexus between his current hearing loss and in-service events. 

The Board has also considered the March 2014 letter from a private medical doctor that stated that the Veteran has had a progressive hearing loss in both ears and moderately severe binaural losses. The doctor opined that although an audiogram was not performed at the time of Veteran's discharge from the military, it is probable that his exposure to high levels of aircraft noise contributed to his current hearing disability. In an October 2015 VA addendum medical opinion, the VA examiner further clarified her rationale from February 2013. She stated that the Veteran's service treatment records showed no hearing loss or significant changes in hearing thresholds greater than normal measurement variability had occurred during military service. She also cited to the Institutes of Medicine 2006 study that stated that there was insufficient scientific basis to conclude that permanent hearing loss that is directly attributable to noise exposure will develop long after the noise exposure had occurred. The study concluded that a prolonged delay in the onset of noise-induced hearing loss was "unlikely." 

Furthermore, in a December 2015 VA addendum medical opinion, the examiner directly discredited the private doctor's opinion in the March 2014 letter. She noted that the doctor did not have access to the Veteran's military record, which clearly documented normal hearing at exit from service. The private doctor's etiology opinion relied on the erroneous fact that there was no audiogram performed upon service separation. Based on the above, the Board finds that the private doctor's statement regarding the etiology of the Veteran's bilateral hearing loss is not probative. See Reonal, 5 Vet. App. at 460-61; Dalton, 21 Vet. App. 23; Nieves-Rodriguez, 22 Vet. App. 295.

The February 2013 VA examination report, and October 2015 and December 2015 addendum medical opinions provide competent and probative evidence that weigh against the Veteran's claim because the VA examiner reviewed the claims file, interviewed the Veteran, performed an appropriate examination, and provided a medical opinion supported by well-reasoned rationale. Monzingo, 26 Vet. App. at 105-06.

The Board has also considered the lay evidence in the record. During the April 2015 Board hearing, the Veteran testified that he had no hearing problems prior to entering service and that he was exposed to loud noise and acoustical trauma during service. In a May 2016 statement, the Veteran asserted that he was only exposed to loud noise in the Air Force and that he knows his military noise exposure was the cause of his bilateral hearing loss. Furthermore, in a November 2016 statement, the Veteran contends that his bilateral hearing loss was caused by noise hazards from combat and his proximity to aircraft. The Veteran has attempted to establish a nexus through his own lay assertions that his bilateral hearing loss is related to his in-service exposure to noise hazards, however, the Veteran is not competent to offer opinions as to the etiology of his current hearing disorder. See Jandreau, 492 F.3d 1372, 1377 n.4; Woehlaert v. Nicholson, 21 Vet. App. 456, 462 (2007). Hearing loss requires specialized training for determinations as to diagnosis and causation, and is therefore, not susceptible to lay opinions on etiology. The Veteran is not competent to render such a nexus opinion or attempt to present lay assertions to establish a nexus between his current diagnosis and service. The Board has considered objective medical evidence which showed that he did not have hearing loss until years after service. 

The preponderance of the evidence is against the claim of service connection for bilateral hearing loss, the benefit-of-the-doubt doctrine is not for application, and the claim must be denied. 38 U.S.C.A. § 5107; 38 C.F.R. § 3.102.


ORDER

Service connection for tinnitus is granted.

Service connection for bilateral hearing loss is denied.




______________________________________________
VITO A. CLEMENTI
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


